UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
Vv. CASE NO. 8:01-CR-79-T-17AEP
DANYEL RAMON BURNETT.

ORDER
This cause is before the Court on:
Dkt. 188 First Step Memorandum
Dkt. 192 Motion to Reduce Sentence Pursuant to First Step Act

Dkt. 194 Response

Defendant Danyel Ramon Burnett requests that his sentence be reduced to

time served, followed by an 8-year term of supervised release.

The Government does not oppose a reduction to 360 months imprisonment,
the low end of the advisory guidelines range, followed by an 8-year term of
supervised release. The Government does oppose a sentence reduction to

time served, approximately 18 years.

Defendant Burnett entered into a Plea Agreement, pleading guilty to
Count 2 of the Indictment. However, Defendant Burnett did not appear for the
scheduled change-of-plea hearing. (Dkt. 27). The Government filed an Information
and Notice of Prior Convictions. (Dkt. 42). Defendant Burnett proceeded to
a jury trial and was found guilty on Counts 1 and 2. (Dkt. 92). Defendant Burnett
was sentenced on March 28, 2003 on Counts 1 and 2 to life imprisonment, a 10-year
term of supervised release; fine waived, and a special assessment fee of $200.00. (Dkt. 98).

The PSR indicates that Defendant's offense involved 172.1 grams of crack cocaine.

Defendant Burnett pursued a direct appeal. The Eleventh Circuit affirmed in
part, vacated in part, and remanded for further proceedings. Defendant Burnett argued
on appeal that the district court erred by entering a written order that did not adequately
reflect its recommendations concerning a post-sentence competency evaluation. The

sentencing order contained a recommendation that Defendant Burnett be sent to an
institution where Defendant could receive a competency evaluation, but the space

beside that recommendation was not marked. The Eleventh Circuit vacated the judgment
for the limited purpose of allowing the district court to enter a commitment order consistent
with its oral pronouncement, and specified that the proceedings on remand should be limited

to entering a written order requiring a competency evaluation. (Dkt. 151).
Thereafter, an Amended Judgment was entered. (Dkt. 153).

Defendant Burnett filed a Section 2255 Petition. (Dkt. 157). The Court
denied Defendant Burnett's Petition. (Dkt. 160).

Defendant Burnett moved for a sentence reduction pursuant to Amendments 748
and 750, and 18 U.S.C. Sec. 3582(c)(2). (Dkt. 163). The Government opposed Defendant's
Motion. (Dkt. 170). The Court denied the Motion. (Dkt. 174). Defendant Burnett
appealed the Court’s Order. The Eleventh Circuit affirmed. (Dkt. 180).

In the First Step Memorandum, the U.S. Probation Office indicates that
Defendant Burnett is eligible for a sentence reduction, based on the reduced statutory

Penalties and Amended Guideline Provisions.

The Reduced Statutory Provisions include:

Penalty Statute Cts. 1, 2: 21 U.S.C. Sec. 841(b)(1)(B)
Imprisonment: Cis. 1, 2: 10 years to life ,
Supervised Release: Cts. 1,2: atleast 8 years

Fine: Cts. 1,2: $4,000,000 each count

The Amended Guideline reflects:

Total Offense Level: 37

Criminal History Category: Vi

Imprisonment Range: 360 months to life
Supervised Release Range: Cts. 1,2: at least 8 years
Fine Range: $20,000 to $8,000,000

According to the First Step Memorandum, Defendant Burnett is eligible for
a reduced sentence of 360 months imprisonment, or time served, whichever is greater,

followed by an 8-year term of supervised release.

The Court has noted Defendant Burnett's disciplinary record, as well as

the educational classes and programs that Defendant Burnett has completed.
After consideration, the Court grants Defendant Burnett’s Motion for Reduction
of Sentence Pursuant to Section 404 of the First Step Act in part, and denies it in

part. Accordingly, it is

ORDERED that Defendant Danyel Ramon Burnett’s Motion for Reduction of
Sentence Pursuant to Section 404 of the First Step Act (Dkt. 192) is granted in part:
the term of imprisonment is reduced from life on Counts 1 and 2 to 360 months, concurrent;
the term of supervised release on Counts 1 and 2 is reduced from 10 years to 8 years,
concurrent; fine waived; and a special assessment fee of $200-.00. All terms and conditions
of the previous Amended Judgment are incorporated and remain unchanged. Defendant
Burnett's Motion is otherwise denied in part.

on"

DONE and ORDERED in Chambers in Tampa, Florida on this S_

day of November, 2019.

 

 

 

 

 

Copies to:
All parties and counsel of record

U.S. Probation Office
